Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 1-14, directed to a device comprising an inductive power transceiver.
Group II: Claims 15-17 directed to a method comprising stimulating gluteal muscle tissue.
Group III: Claims 18-21 directed to a system comprising a control module having a graphical user interface.
The inventions listed as Groups l-lll do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SPECIAL TECHNICAL FEATURES
Groups l-ll are related as a device (Group I) and a method of using the device (Group II).
The invention of Group I includes the special technical feature of an inductive power transceiver communicating muscle stimulation pattern information, not required by the claims of Group III.
The invention of Group II includes the special technical feature of creating an incision in a gluteal region; and using the device to electronically stimulate gluteal muscle tissue, not required by the claims of Groups I and III.
The invention of Group III includes the special technical features of a control module configured to: receive, via a graphical user interface, muscle stimulation pattern information, transmit one or more signals comprising the muscle stimulation pattern information, and generate one or more magnetic fields; and a muscular stimulation device configured to: receive, via a transceiver, the one or more magnetic fields, wherein the one or more magnetic fields cause the transceiver to generate voltage, not required by the claims of Groups l-ll.
Groups l-ll are related as a device (Group I) and a method of using the device (Group II). Groups l-ll share the common technical features of Claim 1. However, these shared technical features do not represent a contribution over prior art as being anticipated by WO 2008/080073 A2 to STRYKER CORPORATION (hereinafter 'STRYKER').
As per claim 1, STRYKER discloses a device (system 30 comprising implantable pulse generator 34 and electrode assembly 32, para [0026]; Fig. 2) comprising:
an inductive power transceiver (antenna 80 for exchanging signals with power supply antenna 62 of power supply module 36, Fig. 5-6; para [0035]-[0038]; signals received from power supply module 36, para [0037]-[0038]; also transmits data back to power supply module 36, para [0033], [0042]-[0043] and [0055]; can be exchanged via magnetic induction, para [0070]; Note that Fig. 6 mislabels the implantable pulse generator 34 as '36', para [0021] and [0026]);
one or more pattern generation nodes in communication with the transceiver (relay processor 94 in electrical communication with the antenna 80 via HF modulator/demodulator 92, Fig. 6; para [0038]), wherein the one or more pattern generation nodes generate one or more patterns based on muscle stimulation pattern information received from the transceiver (signals received by antenna 80 are sent to relay processor 94, which converts the data stream to signals to be sent to the electrode assembly 32, para [0038]-[0041] and [0056]; see Observation; see also para [0002] - the nerve stimulation may result in muscle movement/contraction, thus indirectly stimulating muscle); and
one or more electrodes in communication with the one or more pattern generation nodes, wherein the one or more electrodes receive electronic pulses that correspond to the one or more patterns (electrodes 124 are activated in a stimulation sequence based on the instructions sent thereto from the relay processor 94, para [0056]-[0057]; see also para [0045]-[0047]).
Groups I (and thus also Group II, as it requires the limitations of claim 1) and III share the common technical features of a transceiver; one or more pattern generation nodes in communication with the transceiver, wherein the one or more pattern generation nodes generate one or more patterns based on muscle stimulation pattern information received from the transceiver; and one or more electrodes in communication with the one or more pattern generation nodes, wherein the one or more electrodes receive electronic pulses that correspond to the one or more patterns. However, these shared technical features do not represent a contribution over prior art as being anticipated by STRYKER, which discloses a transceiver (antenna 80 for exchanging signals with power supply antenna 62 of power supply module 36, Fig. 5-6; para [0035]-[0038]; signals received from power supply module 36, para [0037]-[0038]; also transmits data back to power supply module 36, para [0033], [0042]-[0043] and [0055]; Note that Fig. 6 mislabels the implantable pulse generator 34 as '36', para [0021] and [0026]);
one or more pattern generation nodes in communication with the transceiver (relay processor 94 in electrical communication with the ... antenna 80 via HF modulator/demodulator 92, Fig. 6; para [0038]), wherein the one or more pattern generation nodes generate one or more patterns based on muscle stimulation pattern information received from the transceiver (signals received by antenna 80 are sent to relay processor 94, which converts the data stream to signals to be sent to the electrode assembly 32, para [0038]-[0041] and [0056]; see' Observation; see also para [0002] - the nerve stimulation may result in muscle movement/contraction, thus indirectly stimulating muscle);, and
one or more electrodes in communication with the one or more pattern generation nodes, wherein the one or more electrodes receive electronic pulses that correspond to the one or more patterns (electrodes 124 are activated in a stimulation sequence based on the instructions sent thereto from the relay processor 94, para [0056]-[0057]; see also para [0045]-[0047]).
As the common technical features were known in the art at the time of the invention, these cannot be considered special technical feature that would otherwise unify the groups.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792